DETAILED ACTION
Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Disposition of Claims
Claims 1, 3-5, 8-18, 20-26, and 29-36 were pending.  Claims 2, 6-7, 10, 19, and 27-28 are cancelled.  New claims 37-38 are acknowledged and entered.  Amendments to claims 1, 4, 11-12, and 32 are acknowledged and entered.  Claims 1, 3-5, 8-9, 11-18, 20-26, and 29-38 will be examined on their merits.  

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 07/21/2022 regarding the previous Office action dated 05/09/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/276,788, filed on 02/03/2021.


Terminal Disclaimer
The terminal disclaimer filed on 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,241,493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/546,414 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3-5, 8-16,  20-26, and 29-36 under 35 U.S.C. 103 as being unpatentable over Baumhof et. al. (WO2018078053A1, Pub. 05/03/2018, Priority 10/26/2016; hereafter “Baumhof”) in view of Smith et. al. (US10953089B1, Pub. 03/23/2021, Priority 01/27/2020; hereafter “Smith”) is withdrawn in light of the amendments to the claims and applicant arguments.  

(Rejection withdrawn.)  The rejection of Claims 17-18 under 35 U.S.C. 103 as being unpatentable over Baumhof and Smith as applied to claims 1, 3-5, 10-16,  20-26, and 29-33 above, and further in view of Funkner et. al. (US20180298372A1, Pub. 10/18/2018, Priority 05/29/2015; hereafter “Funkner”) is withdrawn in light of the amendments to the claims and applicant arguments.  



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-18,  20-26, and 29-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,241,493 is withdrawn in light of the filing and acceptance of a terminal disclaimer over the ‘493 patent.

(Rejection withdrawn.)  The provisional rejection over at least one claim of copending, unpublished Application No. 17/276,788 (reference application) is withdrawn in light of the filing and acceptance of a terminal disclaimer over the ‘788 application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Schnepp on 08/02/2022, 08/03/2022, and 08/24/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, at line 8, please insert “ and comprising a D614G amino acid substitution” after “V987P mutation” and before the “;”.  

In claim 1, at line 9, please insert “ 5’ “ after “(b)  a” and before “heterologous untranslated region (UTR)” so that it now reads “(b)  a 5’ heterologous untranslated region (UTR)”.

In claim 11, at line 1, please replace “claim 10” with “claim 1”.

In claim 12, at line 1, please replace “claim 10” with “claim 1”.

In claim 32, at line 9, please insert “ and comprising a D614G amino acid substitution” after “V987P mutation” and before the “,”.  

Please cancel claims 37 and 38.

The following is an examiner’s statement of reasons for allowance: the combination of mutations in the SARS CoV-2 spike protein, the argument that the heterologous non-coding regions flanking the mRNA coding region, including the use of the terminal poly(A) sequence, and the surprising findings that the heterologous UTR combinations could be optimized to enhance the immunogenicity of the coding region of the mRNA, even when said mRNA lacked chemical modifications was sufficient to place the application as claimed in condition for allowance.  The closest prior art is already that of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 3-5, 8-9, 11-18, 20-26, and 29-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648